 Case 6:21-cv-00981-CEM-GJK Document 1 Filed 06/08/21 Page 1 of 6 PageID 1




              IN THE UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                       ORLANDO DIVISION

ANNA MENKE                                 CASE NO.:

       Plaintiff,                          JURY TRIAL
                                           REQUESTED
v.

DELAWARE NORTH COMPANIES
PARKS & RESORTS, INC. d/b/a
KENNEDY SPACE CENTER VISITOR
COMPLEX, a foreign corporation,

      Defendant.
________________________________/

             COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW the Plaintiff, ANNA MENKE, by and through her

undersigned counsel, sues the Defendant, DELAWARE NORTH COMPANIES

PARKS & RESORTS, INC. d/b/a KENNEDY SPACE CENTER VISITOR

COMPLEX, and states as follows:

                    JURISDICTIONAL ALLEGATIONS

      1.    Plaintiff, ANNA MENKE, is a foreign national citizen of Germany

and is otherwise sui juris.

      2.    Defendant     DELAWARE    NORTH     COMPANIES       PARKS    &

RESORTS, INC. d/b/a KENNEDY SPACE CENTER VISITOR COMPLEX

(“DELAWARE NORTH”) is incorporated in Delaware with a principal place of

business in Buffalo, New York.
 Case 6:21-cv-00981-CEM-GJK Document 1 Filed 06/08/21 Page 2 of 6 PageID 2




      3.    The matter at controversy in this action exceeds the sum of

$75,000.00, exclusive of interest and cost.

      4.    Pursuant to 28 U.S.C. sec. 1332, this Court has original jurisdiction

over the subject matter of this lawsuit.

      5.    Defendant DELAWARE NORTH is engaged in substantial and not

isolated activity within the state of Florida. Furthermore, Defendant operates,

conducts, engages in, or carries on a business venture in this State.

      6.    Pursuant to Fla. Stat. sec. 48.193 and Fed. R. Civ. P. 4, this Court

has in personam jurisdiction over Defendant.

      7.    Pursuant to 28 U.S.C. sec. 1391, venue lies in the Middle District of

Florida because a substantial amount of the events giving rise to this claim

occurred within the District.

                         GENERAL ALLEGATIONS

      8.    Defendant is a corporation which operates the Kennedy Space

Center Visitor’s Center under an agreement with the National Aeronautics and

Space Administration in Brevard County, Florida.

      9.    On July 30, 2017, Plaintiff was present at the Kennedy Space Center

Visitor’s Center as a business invitee. When an afternoon storm began, Plaintiff

sought shelter in Science on a Sphere, one of the attractions operated by

DELAWARE NORTH. Upon crossing the doorway, she slipped, fell, and suffered

injuries.
 Case 6:21-cv-00981-CEM-GJK Document 1 Filed 06/08/21 Page 3 of 6 PageID 3




      10.    Plaintiff’s injuries include a concussion, inner ear damage, ongoing

shoulder subluxations requiring surgical care, and nerve damage. These injuries

are ongoing in nature and have not resolved.

      11.    At all times material, Defendant operated, maintained, repaired,

and otherwise controlled the Science on a Sphere entryway where Plaintiff

tripped and fell.

                          COUNT I - NEGLIGENCE

      Plaintiff reiterates, realleges, and adopts the foregoing paragraphs 1

through 11 and further alleges:

      12.    At all times material, Defendant owed a common law and/or

statutory, non-delegable duty to the Plaintiff and all other invitees as follows:

             A.     To exercise reasonable inspection on the maintenance of the

             said entryway;

             B.     Properly maintain the entryway area to keep it in a

             reasonably safe condition;

             C.     Correct the dangerous condition about which they knew or

             should have known about; and

             D.     To warn of any dangerous conditions that may have existed

             on the said entryway, such that Plaintiff might use this entryway

             without subjecting herself to an unreasonable risk of danger.
 Case 6:21-cv-00981-CEM-GJK Document 1 Filed 06/08/21 Page 4 of 6 PageID 4




         13.   Defendant knew or should have known of the existence of the

unreasonably dangerous and unsuitable conditions of the entryway area

including but not limited to, the lack of floor mats, non-skid devices, or other

safety     measures     to   counteract   the   foreseeable   risk   of   wet   floors.

Notwithstanding its actual or constructive knowledge, Defendant failed to:

               A.     Adequately inspect the subject entryway;

               B.     Adequately maintain the entryway;

               C.     Take reasonable measures to properly warn invitees, and in

               particular, Plaintiff of said dangerous conditions;

               D.     Comply with City, County, State, and Uniform Building

Codes; and

               E.     Take other actions that are uncovered during discovery.

         14.   Defendant, by and through its employees, agents, and/or servants,

breached its duty to maintain the subject entryway in a safe and reasonable

condition so that pedestrians could safely travel on it in the following ways:

               A.     Failing to correct a condition Defendant knew or should have

known about, specifically that the area would become wet and slick during

rainy conditions;

               B.     Failing to maintain the subject entryway;

               C.     Failure to properly inspect the subject entryway;
 Case 6:21-cv-00981-CEM-GJK Document 1 Filed 06/08/21 Page 5 of 6 PageID 5




            D.    Negligent design of the entryway knowing pedestrians

            would travel through it in rainy conditions;

            E.    Failure to warn of the conditions listed above;

            F.    Method of operation; and

            G.    Other reasons to be determined through discovery.

      15.   As a direct and proximate result of the negligence of Defendant,

the Plaintiff suffered bodily injury and resulting pain and suffering, disability,

mental anguish, loss of capacity for the enjoyment of life, and expense of

hospitalization, medical care and treatment.

      16.   Plaintiff’s injuries are permanent and continuing in nature and

she will suffer such injuries, losses, and impairments in the future.

      WHEREFORE, Plaintiff ANNA MENKE sues Defendant DELAWARE

NORTH COMPANIES PARKS & RESORTS, INC. d/b/a KENNEDY SPACE

CENTER VISITOR COMPLEX for harm, losses and damages from personal

injuries and demands a trial by jury.

      Dated this 8th day of June, 2021

                               WOOTEN, KIMBROUGH, DAMASO &
                               DENNIS, P.A.
                               P.O. Box 568188
                               Orlando, FL 32856-8188
                               Ph: (407) 843-7060
                               Fax: (407) 843-5836
                               Attorneys for Plaintiff

                               By: /s/Jackson W. Adams
Case 6:21-cv-00981-CEM-GJK Document 1 Filed 06/08/21 Page 6 of 6 PageID 6




                           Jackson W. Adams
                           FBN: 47970
                           jadams@whkpa.com
